DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Amendment
The amendment filed 01/12/2022 has been entered.  Claims 1, 6-7 and 12-13 have been amended; no claims have been canceled (claims 2, 8 and 14 were canceled in a previous amendment); and no new claims have been added.  Claims 1, 3-7, 9-13 and 15-17 remain. On page 8 of 13 of the Remarks filed with the amendment on 01/12/2022, Applicant states that the conditional limitations recited in claims 5 and 6 are required.  Based on these representations, the rejections of claims  5 and 6 under 35 U.S.C. 112(d) are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Letao Qin (Reg. No. 64539) on 05/26/2022, with follow-up confirmation on 05/27/2022. 
The application has been amended as follows:
1. (Currently Amended) A method for establishing a connection implemented on a terminal device, comprising: 
	sending connection resumption request information to a first radio access network (RAN) element, wherein the first RAN element is a RAN element corresponding to a cell on which the terminal device currently camps, the first RAN element is a RAN element indicated by configuration information of a master cell used by the terminal device in a connected state, the terminal device is in an inactive state, the terminal device stores configuration information, and the configuration information comprises information about a secondary cell corresponding to the terminal device in the connected state; 
	receiving acknowledgement information from the first RAN element in response to the connection resumption request information;
	[[if]] based on the acknowledgement information comprising information for indicating to the terminal device to maintain configuration information of the secondary cell, maintaining the configuration information[[;]] and determining to resume a connection to a second RAN element, wherein the second RAN element is indicated by the configuration information of the secondary cell; and 
	resuming the connection to the second RAN element.

2. (Cancelled).

3. (Previously Presented) The method according to claim 1, further comprising: 	receiving, an instruction from the first RAN element, wherein the instruction instructs the terminal device whether to enter an inactive state based on a state notification and a data transmission status of the first RAN element, wherein the state notification includes an active state notification or an inactive state notification.

4. (Previously Presented) The method according to claim 1, wherein
	the determining to resume a connection to a second RAN element comprises: 	determining to resume a connection to the second RAN element based on a measurement result of the secondary cell.

5. (Previously Presented) The method according to claim 4, wherein the determining to resume a connection to the second RAN element based on a measurement result of the secondary cell comprises: 
	determining to resume the connection to the second RAN element based on the configuration information of the secondary cell if the terminal device determines that the secondary cell is available based on the measurement result of the secondary cell.

6. (Currently Amended) The method according to claim 5, wherein the determining that the secondary cell is available based on the measurement result of the secondary cell comprises:
	determining that the secondary cell is available if the secondary cell [[are]] is detected and a signal measurement value of the secondary cell is greater than or equal to a threshold.

7. (Currently Amended) A terminal device for establishing a connection, comprising: 
	a transmitter, configured to send connection resumption request information to a first radio access network (RAN) element, wherein the first RAN element is a RAN element corresponding to a cell on which the terminal device currently camps, the first RAN element is a RAN element indicated by configuration information of a master cell corresponding to the terminal device in a connected state, the terminal device is in an inactive state, the terminal device stores configuration information by using a storage unit, and the configuration information comprises information about a secondary cell corresponding to the terminal device in the connected state; 
	a receiver, configured to receive acknowledgement information from the first RAN element, wherein the acknowledgement information is in response to the connection resumption request information; and 
	a processor, configured to determine to resume a connection to a second RAN element[[-if]] based on the acknowledgement information comprising information for indicating to the terminal device to maintain configuration information of the secondary cell, wherein the second RAN element is indicated by the configuration information of the secondary cell, and configured to resume the connection to the second RAN element.

8. (Cancelled).

9. (Previously Presented) The terminal device according to claim 7, wherein the receiver is further configured to receive an instruction from the first RAN element, wherein the instruction instructs the terminal device whether to enter an inactive state based on a state notification and a data transmission status of the first RAN element, wherein the state notification includes an active state notification or an inactive state notification.

10. (Previously Presented) The terminal device according to claim 7, wherein 
the determining to resume a connection to a second RAN element comprises: 	determining to resume a connection to the second RAN element based on a measurement result of the secondary cell.

11. (Previously Presented) The terminal device according to claim 10, wherein the 	determining to resume a connection to the second RAN element based on a measurement result of the secondary cell comprises: determining to resume the connection to the second RAN element based on the configuration information of the secondary cell if the secondary cell is determined to be available based on the measurement result of the secondary cell.

12. (Currently Amended) The terminal device according to claim 11, wherein the secondary cell is determined to be available if the secondary cell [[are]] is detected and a signal measurement value of the secondary cells is greater than or equal to a threshold.

13. (Previously Presented) A first radio access network (RAN) element device for establishing a connection, comprising: 
	a receiver, configured to receive connection resumption request information from a terminal device, wherein the connection resumption request information comprises an identifier of the terminal device; 
	a processor, configured to obtain, based on the identifier of the terminal device in the connection resumption request information received by the receiver, configuration information of a secondary cell corresponding to the terminal device in a connected state; and 
	a transmitter, configured to send acknowledgement information to the terminal device in response to the connection resumption request information and to indicate to the terminal device to resume a connection to a second RAN element according to the acknowledgement information, wherein the acknowledgement information comprises information for indicating to the terminal device to maintain configuration information of the secondary cell and the second RAN element is a RAN element indicated by the configuration information of the secondary cell.

14. (Cancelled).

15. (Previously Presented) The first RAN element device according to claim 13, wherein the transmitter is further configured to send an instruction based on a state notification and a data transmission status of the first RAN element, wherein the state notification includes an active state notification or an inactive state notification.

16. (Original) The first RAN element device according to claim 13, wherein the processor is further configured to: if the first RAN element determines that the terminal device has no data to transmit within a preset time period, instruct the terminal device to enter an inactive state.

17. (Original) The first RAN element device according to claim 16, wherein the transmitter is further configured to send inactive time configuration information to the second RAN element, wherein the inactive time configuration information is used to instruct the second RAN element to report a state notification of the terminal device within the preset time period, the state notification of the terminal device is used to notify the first RAN element of a data transmission status of the terminal device within the preset time period, and the state notification of the terminal device comprises at least one of an active state notification and an inactive state notification; and 
	the processor is further configured to determine, based on the state notification of the terminal device reported by the second RAN element, that the terminal device has no data to transmit within the preset time period.

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method, terminal device, and RAN element for establishing a connection of a terminal device.
Applicant’s independent claim 1 recites, inter alia, a method for establishing a connection implemented on a terminal device, as defined in the specification (see at least  paragraphs [0007],  [0010], [0017] and [0030] of Applicant’s published patent application) including “receiving acknowledgement information from the first RAN element in response to the connection resumption request information; based on the acknowledgement information comprising information for indicating to the terminal device to maintain configuration information of the secondary cell, maintaining the configuration information and determining to resume a connection to a second RAN element, wherein the second RAN element is indicated by the configuration information of the secondary cell.” With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 7, recites, inter alia, a terminal device for establishing a connection, as defined in the specification (see at least  paragraphs [0007], [0010], [0017] and [0030] of Applicant’s published patent application) including “a receiver, configured to receive acknowledgement information from the first RAN element, wherein the acknowledgement information is in response to the connection resumption request information; and a processor, configured to determine to resume a connection to a second RAN element based on the acknowledgement information comprising information for indicating to the terminal device to maintain configuration information of the secondary cell, wherein the second RAN element is indicated by the configuration information of the secondary cell.”  With the quoted limitations, Applicant’s independent claim 7 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 13, recites, inter alia, a first radio access network (RAN) element device for establishing a connection, as defined in the specification (see at least paragraphs [0010], [0016], [0017] and [0030] of Applicant’s published patent application) including “a transmitter, configured to send acknowledgement information to the terminal device in response to the connection resumption request information and to indicate to the terminal device to resume a connection to a second RAN element according to the acknowledgement information, wherein the acknowledgement information comprises information for indicating to the terminal device to maintain configuration information of the secondary cell and the second RAN element is a RAN element indicated by the configuration information of the secondary cell”.  With the quoted limitations, Applicant’s independent claim 13 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 1, 3-7, 9-13 and 15-17, renumbered as claims 1-14, are allowed for these reasons..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413